Third District Court of Appeal
                               State of Florida

                            Opinion filed July 9, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-1443
                         Lower Tribunal No. 10-61217
                             ________________


                              Hannia T. Lemus,
                                    Appellant,

                                          vs.

                 Shrimp Market of South Florida, Inc.,
                                       Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marc
Schumacher, Judge.

      Sina Negahbani, for appellant.

      Isicoff, Ragatz & Koenigsberg and Eric D. Isicoff and Teresa Ragatz, for
appellee.


Before SHEPHERD, C.J., and SUAREZ and SCALES, JJ.

      SHEPHERD, C.J.
                               ON MOTION
                         FOR REHEARING GRANTED


      Just as we recently summarily affirmed the decision of the trial court in this

case by citation per curiam affirmance to our opinion in Delva v. Continental

Group, Inc., 96 So. 3d 956 (Fla. 3d DCA 2012), and having been in the meantime

reversed by the Florida Supreme Court; we now withdraw that opinion and

summarily reverse the case before us on the strength of yet higher authority. See

Delva v. Cont’l Grp., Inc., 137 So. 3d 371 (Fla. 2014) (extending the definition of

discrimination based on sex to include discrimination on the basis of pregnancy).

      Reversed and remanded for further proceedings.




                                         2